DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on November 12, 2020. Claims 1-12 and 14-21 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on November 12, 2020 has been accepted.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “321” in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Claim 16 is an apparatus claim comprising a “secure component”. The secure component has not been specifically limited in the claims or in the instant description as being a hardware component. A software interpretation of the secure component is thus possible. The claim does not recite any hardware components in the body of the claim. Thus, the claim is considered to be directed towards software per se and is therefore, not statutory. Dependent claims 17-20 are rejected under 35 U.S.C. 101 for failing to further define parent claim 16 as statutory. Applicant may overcome this rejection by, for example, adding the term “hardware” directly before the term “secure component”.

Allowable Subject Matter
Claims 1-12, 14, 15 and 21 are allowed.
Claims 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.

Claim 1 recites, inter alia, “receiving a public part of a temporary asymmetric key from the enclave; establishing a secure session between the SC and the TPM; sending, to the TPM by using the secure session, the encrypted population information and the public part of the temporary asymmetric key; receiving, from the TPM by using the secure session, the population information decrypted by the private decryption key and re-encrypted by the public part of the temporary asymmetric key; and transmitting the re-encrypted population information to the enclave”.

Claim 10 recites, inter alia, “receiving control parameters of the LAS, comprising an encryption key matching a private decryption key of a trusted platform module (TPM) associated with the LAS; encrypting population information based on the control parameters and using the encryption key; and sending a data packet comprising the encrypted population information to the SC”.

The closest prior art made of record are:

Scarlata et al. (U.S. Pub. No. 2017/0353319 cited in the IDS field on 11/12/2020 and hereinafter referred to as Scarlata) which discloses enclave provisioning with attestation (see Abstract and paragraph [0030])
Sood et al. (U.S. Pub. No. 2018/0114012 cited in the IDS filed on 11/12/2020 and hereinafter referred to as Sood) which discloses creating a communication channel between a MOS and TTP enclave for sending encrypted data (see paragraph [0087])

While the prior art does generally disclose sending data to an enclave, the prior art is not considered to disclose the particular combination of limitations claimed. Therefore, claims 1 and 10 are considered to recite allowable subject matter over the prior art. Claims 16 and 21 are considered to recite allowable subject matter over the prior art for similar reasons to claims 1 and 10, respectively. Dependent claims 2-9, 11, 12, 14, 15 and 17-20 are considered to recite allowable subject matter over the prior art based on their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Benaloh et al. (U.S. Pub. No. 10,977,384) – cited for teaching an untrusted entity loading an enclave – col. 4 line 55 – col. 5 line 6
Chen et al. (U.S. Pub. No. 2018/0241560) – cited for teaching attestation using TPM public key – Abstract
Sarangdhar et al. (U.S. Pub. No. 2017/0177846) – cited for teaching an attestation server, TPM and enclave – Fig. 1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438